218 F.2d 148
Charles E. TOLIVER, Appellant,v.UNITED STATES of America, Appellee.
No. 14395.
United States Court of Appeals Ninth Circuit.
Dec. 7, 1954.

Leslie C. Gillen, Gregory Stout, San Francisco, Cal., for appellant.
Lloyd H. Burke, U.S. Atty., John H. Riordan, Asst. U.S. Atty., San Francisco, Cal., for appellee.
DENMAN, Chief Judge.


1
Attorney Gregory S. Stout moves for appellant an extension of time to January 9, 1955 to file an opening brief which he failed to file when due on November 20, 1954.  The ground of his application is that the attorney has accepted an assignment by a District Court of Appeal of the State of California, an inferior state court, to write a report pertaining to an analysis of a provision of the California Constitution.


2
It further appears that Mr. Stout's client is, during his appeal, in the custody of this court in the San Francisco County Jail and that during such custody he is not serving time on the sentence from which his appeal is pending.  That is to say, the wrong already done his client by not filing even now the brief due November 20, 1954, he seeks to extend by adding 30 days more to his client's imprisonment.


3
Whether such wrongful conduct by an officer of his court constitutes a contempt is not to be determined on this motion.  However, unless the appellant's brief is filed within ten days hereof, the question of Mr. Stout's conduct is certain to be raised.


4
Time to file appellant's opening brief is extended to December 17, 1954.